DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, 11 and 15 are pending
Claims 2 and 4 were previously canceled
Claims 5, 7-10 and 12-14 were previously withdrawn from consideration
Claims 1, 6, 11 and 15 are currently amended
Claims 1, 3, 6, 11 and 15 are rejected

Drawings
The replacement drawings were received on 01/05/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites the limitation "the filter sectors” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a singular filter sector on line 5, whereas claim 15 is now claiming multiple filter sectors; is Applicant intending to refer back to the filter sector as recited on line 5 of amended claim 1?  Examiner also notes that the limitation “each of the filter sectors” on lines 3-4 of claim 15 should be addressed/amended accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ILLI, Mika et al. (WO 2014/170533 A1) (hereinafter “Mika”) (see attached foreign document).

Regarding Claim 1:
Mika teaches a system for detecting a damage of a filter fabric in a continuous disc filter (see Mika FIG. 1, a disc filter apparatus 10) (see Mika page 1 lines 19-21 – “The most commonly used filter media…are filter cloths and coated media, e.g. the improve the performance of a disc filter…and a computer program…is a rotary disc filter apparatus, particularly a capillary action disc filter, comprising a rotary drum with a plurality of consecutive co-axial filter discs formed by a plurality of sector-shaped filter plates, at least one pressure sensor…and a control system configured to controlling regeneration of the filter plates…”) (see Mika page 14 lines 20-26 discussing sensors for detecting a break/damage – “…the drum 20 may comprise further sensors, such circuit loops 70 arranged in the filter plates 22 for detecting a break in the filter plates 22, which sensors may also be connected to the input unit 102 or 103 and read by the processor 101…to the disc filter controller 9, to an operator screen, or to any corresponding control or maintenance system.”), the system comprises:
a central processing unit (“CPU”) (see Mika FIG. 2, a filter control unit 5) (see Mika FIG. 10, a sensor controller 100 further including a CPU 101) (see Mika page 3 lines 14-15 – “…a control system configured to controlling regeneration of the filter plates…”) (see Mika page 9 lines 10-12 – “Operation of the disc filter may be controlled by a filter control unit 5, such as a Programmable Logic Controller, PLC.”) (see Mika page 13 lines 3-36 – “…the drum 20 of the disc filter is provided with a sensor control unit configured to monitor the backwash pressure sensors 32…an exemplary sensor control unit 100 and its connections to sensors on the drum and to the filter control unit 5…The sensor controller 100 may comprise a processor (CPU) 101 with a memory configured to store program code and dynamic data…The electrical pressure signals…received from the backwash pressure sensors 32 over the measurement 
a pressure sensor (see Mika FIG. 4, a pressure sensor 32) for measuring pressure values (see Mika page 3 lines 10-13 – “…at least one pressure sensor configured to measure the backwash pressure…of each rotation of the filter discs…”) (see Mika page 11 lines 26-32 – “…is a disc filter that comprises at least one pressure sensor arranged in the filtrate collector piping and configured to measure the backwash pressure of a washing liquid pumped through a filtrate collector piping to the filter plates…The regeneration of the filter plates may be automatically or manually controlled based on the measured backwash pressure.”) (see Mika page 12 lines 11-22 – “…a pressure sensor 32 may be arranged in at least one of the filtrate tubes 31 in each row of the filter plates, preferably in the filtrate tube 31 of the last filter plate 22 in each row…The pressure sensor 32 may be connected to a T connector 33 installed in the filtrate tube 31 that connects the hose connector 29 of the filter plate to the respective collector pipe 30.  The pressure sensor 32 may act as a transducer that generates an electrical pressure signal…The electrical pressure signal may be supplied over a measurement wiring 34 to a sensor controller 100…”) (see Mika page 13 lines 3-7 – “…the drum 20 of the disc filter is provided with a sensor control unit configured to monitor the backwash pressure sensors 32, when the disc filter 10 is in operation…an exemplary sensor control unit 100 and its connections to sensors on the to the filter control unit 5 in the stationary part of the disc filter.”), the pressure sensor being attached to a filter sector, the pressure sensor being connected with the CPU (see Mika FIGS. 3-4, a plurality of disc filters 21 further including ceramic filter plates 22) (see Mika page 3 lines 8-9 – “…a rotary drum with a plurality of consecutive co-axial filter discs formed by a plurality of sector-shaped filter plates,”) (see Mika page 6 lines 4-6 – “…the measuring comprises measuring a backwash pressure at or close to location of the last filter plate in each row of the filter plates.”) (see Mika page 8 lines 5-10 – “…an exemplary sector-shaped ceramic filter plate 22…Each filter disc 22 may be formed of a number of individual sector-shaped ceramic filter elements, called filter plates 22…”) (see Mika page 10 lines 6-11 – “As the row of the filter discs 21 rotate, the plates 22 of the each disc 22 move into and through the basin 9…and a cake is formed on the plate surface…The plate 22 enters the cake drying phase…”) (see Mika page 12 lines 22-34 – “Installing the backwash pressure sensor 32 is especially advantageous when the backwash pressure sensing according to the invention is applied to an existing disc filter…a T connector 33 or another type of connector may be integrated in the filter plate 22, such as in a hose connector 29 of the filter plate 22, which allows installing a backwash pressure sensor 32, if required…the filter plate 22 may be provided with a backwash pressure sensor 32…for connecting a backwash pressure sensor 32.”),
a radio unit for transmitting the measured pressure values (see Mika page 14 line 32 through page 15 line 2 further discussing a wireless radio transmitter – “…the inductive power transfer unit 106 comprises an inductive transmitter on the drum side and an inductive receiver on the stationary part of the disc filter to inductively transfer signals from the sensor controller 100 to the stationary part of the disc filter…wireless radio transmitter or other kind of wire-less transmission medium is employed to transfer signals from the sensor controller 100 to a stationary part of the disc filter.”) and,
a receiver for receiving the measured pressure values (see Mika page 14 lines 32-35 further discussing an inductive receiver – “…the inductive power transfer unit 106 comprises an inductive transmitter on the drum side and an inductive receiver on the stationary part of the disc filter to inductively transfer signals from the sensor controller 100 to the stationary part of the disc filter.”) and comparing the measured pressure values in order to detect the damage by detecting a pressure value that is outside a predetermined pressure range (see Mika page 4 lines 16-20 – “…the apparatus comprises a controller configured to monitor measured peak values of the backwash pressure from the at least one pressure sensor and to perform a predetermined action if the measured peak value of the backwash pressure reaches a predetermined threshold value.”) (see Mika page 6 lines 4-6 – “…the measuring comprises measuring a backwash pressure at or close to location of the last filter plate in each row of the filter plates.”) (see Mika page 12 lines 22-34 – “Installing the backwash pressure sensor 32 is especially advantageous when the backwash pressure sensing according to the invention is applied to an existing disc filter…a T connector 33 or another type of connector may be integrated in the filter plate 22, such as in a hose connector 29 of the filter plate 22, which allows installing a backwash pressure sensor 32, if required…the filter plate 22 may be provided with a backwash pressure sensor 32…for connecting a backwash pressure sensor 32.”) (see Mika page when a certain criterion is met (step 208), e.g. the maximum backwash pressure or the pressure peak, is reaching a certain level…Also if the criterion is not met in step 208, the procedure may return to step 204.”) (see Mika page 15 line 34 through page 16 line 2 – “When the backwash pressure peaks reach a certain pressure level or another criterion is met (step 306)…or the permeability of the filter plates decreases to a too low level, the disc filter control unit 5 may automatically go to a regeneration mode…to an acid washing mode (step 308).”) (see Mika page 16 lines 19-36 – “…may be adjusted dynamically (automatically or manually) based on backwash pressure data obtained from the backwash pressure sensors…The measured backwash pressure pulses may be compared with one or more limits or a desired range (step 406)…If the back pressure peak is too high (e.g. in comparison with a limit value) after a regeneration cycle, that may indicate that the regeneration cycle was too short in time to clean the filter plates sufficiently…Similarly, if the back pressure peak is too low (e.g. in comparison with a limit value) after a regeneration cycle, that may indicate that the regeneration cycle was unnecessary long in time and a shorter regeneration time may be sufficient…”).



Mika teaches the system as claimed in claim 1, wherein the system comprises an integrated acceleration sensor (position sensor preferably an inclinometer to further measure a position of the filter plates/sectors) (see page 6 lines 27-28 of the original specification of the instant application filed on 10/28/2019 – “…use acceleration sensor 45 to detect the moment when the sector is in its upmost position.”) (see Mika FIG. 10, an inclinometer 107) (see Mika page 4 lines 21-24 – “…the apparatus comprises a position sensor, preferably an inclinometer, providing position data on the row of the filter plates where the peak value of the backwash pressure reaching a predetermined threshold value is measured.”) (see Mika page 6 lines 7-9 – “…comprises determining the measured sector of the consecutive co-axial filter discs based on an angular position of the filter discs at the time of measurement.”) (see Mika page 14 lines 8-19 – “…a position sensor 107, preferably an inclinometer…based on an angular position of the discs 21…The output current 4-20mA from the inclinometer 107 corresponds to the position (0-360 degrees) of the drum 20…may also output the inclinometer signal or like data indicating the disc sector which the backwash pressure corresponds to.”).

Regarding Claim 6:
Mika teaches the system as claimed in claim 1, wherein the receiver comprises alarming means for visually and/or audibly informing users about the detected damage (see Mika FIG. 10, an input unit 102 and an output unit 104 or 105) (see Mika page 5 lines 9-13 – “…the controlling comprises notifying an operator of the rotary disc filter, an input unit 102 and read by the processor 101…The input unit 102 may be a multiplexer type unit so that the processor 101 may read an electrical pressure signal of one backwash pressure sensor 32 at time…through the output unit 104 or 105 to the disc filter unit 5, to an operator screen (‘visually’), or to any corresponding control or maintenance system…comprise the maximum backwash pressure among all the backwash pressure sensors 32 or the maximum backwash pressure of each backwash pressure sensor 32.”) (see Mika page 17 lines 3-5 – “…an operator of the disc filter 10 may adjust the regeneration time (step 412) based on a notification or data displayed on an operator screen (step 410).”).

Regarding Claim 11:
Mika teaches the system as claimed in claim 1, wherein the system comprises an internal clock for activating the CPU (see Mika FIG. 2, a filter control unit 5) (see Mika FIG. 10, a sensor controller 100 further including a CPU 101), the pressure sensor (see Mika FIG. 4, a pressure sensor 32) and an integrated acceleration sensor (position sensor preferably an inclinometer to further measure a position of the filter plates/sectors) (see page 6 lines 27-28 of the original specification of the instant application filed on 10/28/2019 – “…use acceleration sensor 45 to detect the moment a position sensor, preferably an inclinometer, providing position data on the row of the filter plates where the peak value of the backwash pressure reaching a predetermined threshold value is measured.”) (see Mika page 5 lines 17-19 discussing controlling a time interval – “…the controlling comprises controlling a time interval between individual regenerations based on the measured backwash pressure.”) (see Mika page 6 lines 7-9 – “…comprises determining the measured sector of the consecutive co-axial filter discs based on an angular position of the filter discs at the time of measurement.”) (see Mika page 11 lines 7-25 further discussing time – “The regeneration or cleaning phase may be started…after the disc filter reach a preset filtering time…The regeneration or cleaning time may typically be 40…60 minutes…The time intervals between regenerations as the duration of the regenerations are typically set once when the disc filter is setup the first time…The regeneration interval (the time elapsed between two regenerations) has an essential influence on the overall average filtration capacity…during the regeneration period.”) (see Mika page 16 line 19 through page 17 line 16 – “…cleaning time may be adjusted…the disc filter wash optimization starts again…may indicate that the regeneration cycle was too short in time to clean the filter plates sufficiently…Thus, the regeneration time for the next regeneration may be increased to achieve better cleaning result…may indicate that the regeneration cycle was unnecessary long in time and a shorter regeneration time may be sufficient to clean the filter plates sufficiently…Thus, the regeneration time for the next regeneration may be shortened…an operator of the disc filter 10 may adjust the regeneration time (step 412) based on a notification or data displayed on an operator screen…this action may decrease a regeneration time…or increase the regeneration time…Thereby, a controlled plate permeability, optimized regeneration time and increased production can be achieved…as the regeneration time is optimized…when both the intervals between the regenerations and the regeneration times are optimized.”).

Regarding Claim 15:
Mika teaches the system as claimed in claim 1, wherein the continuous disc filter comprises a basin including liquid and solid matter up to a liquid level and a body that comprises on its outer circumference the filter sectors that are placed side by side around the body, each of the filter sectors comprising the filter fabric on a surface thereof (see Mika FIG. 1, a slurry basin 9) (see Mika FIGS. 3-4, a plurality of disc filters 21 further including ceramic filter plates 22) (see Mika page 1 lines 19-21 – “The most commonly used filter media…are filter cloths and coated media, e.g. the ceramic filter medium.”) (see Mika page 3 lines 8-9 – “…a rotary drum with a plurality of consecutive co-axial filter discs formed by a plurality of sector-shaped filter plates,”) (see Mika page 8 lines 5-10 – “…an exemplary sector-shaped ceramic filter plate 22…Each filter disc 22 may be formed of a number of individual sector-shaped ceramic filter elements, called filter plates 22…”) (see Mika page 9 lines 25-34 further discussing a basin – “When the collector pipe 30 is connected to a vacuum pump, the interior 63 of the filter plate 22…The membrane 61 contains micropores…Filtrate is drawn through the ceramic plate 22 as it is immersed into the slurry basin 9, and a cake 65 forms on the surface of the plate 22.  The liquid or the plates 22 of the each disc 22 move into and through the basin 9…and a cake is formed on the plate surface…The plate 22 enters the cake drying phase…”).


Other References Considered
ILLI et al. (U.S. 2016/0074784 A1) (hereinafter “Illi”) teaches a filter plate, a filter disc apparatus, and a method for controlling a disc filter (see Illi FIG. 1, a disc filter apparatus 10).

Kane, deceased et al. (U.S. 4,216,093) (hereinafter “Kane”) teaches a fabricated disc filter core with pipe having a maximized internal cross-sectional area (see Kane FIG. 1).


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The previous specification/abstract objection has been considered and is now withdrawn as a result of the current specification/abstract amendment.
The previous drawing objection has been considered and is now withdrawn as a result of the filing of the replacement drawing sheet.

The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1, 3, 6, 11 and 15 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new 112(b) claim rejection regarding currently amended claim 15 is now made (see above).
The previous provisional double patenting rejection has been fully reviewed and considered.  Independent claims 1 and 6 of co-pending application 16/761,625 each recites a measurement bar comprising two or more microphones for sound, which is different than a pressure sensor for measuring pressure values, as currently recited in amended, independent claim 1 of the instant application.  In addition, Applicant argues on page 8 of the Remarks section filed on 01/05/2022 “…claim 1 of the present application defines that the pressure sensor is attached to a filter sector while claim 1 of 16/761,625 defines a measurement bar that is obviously not attached to a filter sector but above or beside a disc filter lying in a basin.”, which is found persuasive.  As a result, the previous provisional double patenting rejection is now withdrawn.
	Applicant argues on page 9 of the Remarks section filed on 01/05/2022 “Mika discloses a cylindrical-shaped drum 20 that comprises a plurality of ceramic filter discs 21.  A pressure sensor is arranged in a filtrate collector piping…Thus, the pressure sensor of Mika is not attached to a filter sector as disclosed in claim 1 of the present 
	Examiner respectfully disagrees.
	Mika teaches measuring pressure at or close to a location of a last filter plate (see Mika page 6 lines 4-6 – “…the measuring comprises measuring a backwash pressure at or close to location of the last filter plate in each row of the filter plates.”), arranging a pressure sensor 32 in a filtrate tube 31 of the last filter plate 22 (see Mika page 12 lines 11-13 – “…a pressure sensor 32 may be arranged in at least one of the filtrate tubes 31 in each row of the filter plates, preferably in the filtrate tube 31 of the last filter plate 22…”), connecting the pressure sensor 32 to a T connector 33 which is integrated in the filter plate 22 (see Mika page 12 line 14 – “The pressure sensor 32 may be connected to a T connector 33…”) (see Mika page 12 lines 26-27 – “…a T connector 33 or another type of connector may be integrated in the filter plate 22…”), and/or ‘the pressure sensor being attached to a filter sector’ (see Mika page 12 lines 31-32 – “…the filter plate 22 may be provided with a backwash pressure sensor 32…”).
	Additionally, Applicant argues throughout page 9 of the Remarks section filed on 01/05/2022 “Mika discloses ceramic filter discs 21 that do not comprise filter cloths…Applicant respectfully submits that Mika deals with measuring backwash pressure of washing liquid pumped through the filtrate collector piping 30 to the filter plates in a reverse direction during a backwash zone of each rotation of the filter discs 21.  Thus, the aim of Mika is to clean ceramic filter discs and control regeneration of the filter plates based on the measured backwash pressure.  In contrast, the present 
	Examiner respectfully disagrees.
	First, the preamble of amended, independent claim 1 “A system for detecting a damage of a filter fabric in a continuous disc filter” is considered intended usage of the system, and Mika further teaches a similar system with the same structure for detecting a damage (see Mika FIG. 1, a disc filter apparatus 10) (see Mika page 1 lines 19-21 – “The most commonly used filter media…are filter cloths and coated media, e.g. the ceramic filter medium.”) (see Mika page 14 lines 20-26 discussing sensors for detecting a break/damage – “…the drum 20 may comprise further sensors, such circuit loops 70 arranged in the filter plates 22 for detecting a break in the filter plates 22, which sensors may also be connected to the input unit 102 or 103 and read by the processor 101…to the disc filter controller 9, to an operator screen, or to any corresponding control or maintenance system.”) including a central processing unit, a pressure sensor, a filter sector, a radio unit, and a receiver (see Mika page 3 lines 2-15 – “An object of the present invention is to improve the performance of a disc filter…and a computer program…is a rotary disc filter apparatus, particularly a capillary action disc filter, comprising a rotary drum with a plurality of consecutive co-axial filter discs formed by a plurality of sector-shaped filter plates, at least one pressure sensor…and a control system configured to controlling regeneration of the filter plates…”) (see Mika page 14 line 32 through page 15 line 2 further discussing a wireless radio transmitter an inductive transmitter on the drum side and an inductive receiver on the stationary part of the disc filter to inductively transfer signals from the sensor controller 100 to the stationary part of the disc filter…wireless radio transmitter or other kind of wire-less transmission medium is employed to transfer signals from the sensor controller 100 to a stationary part of the disc filter.”).
	Second, Applicant’s current claim 1 limitation on line 4 “a pressure sensor for measuring pressure values…” is very broad and is further taught by Mika.  Mika discloses a pressure sensor for measuring pressure values, regardless of whether the pressure values are backwash pressure values (see Mika page 3 lines 10-13 – “…at least one pressure sensor configured to measure the backwash pressure…of each rotation of the filter discs…”) (see Mika page 6 lines 4-6 – “…the measuring comprises measuring a backwash pressure at or close to location of the last filter plate in each row of the filter plates.”).  As a result, Mika reads on the current claim 1 limitation “a pressure sensor for measuring pressure values…” as recited on line 4 of amended, independent claim 1.
	Also, Mika discloses a pressure sensor (see Mika FIG. 4, a pressure sensor 32) and a plurality of disc filters 21 further including a plurality of ceramic filter plates 22 (see Mika FIGS. 3-4, a plurality of disc filters 21 further including ceramic filter plates 22), wherein the pressure sensor being attached to the filter plate (‘filter sector’) (see Mika page 6 lines 4-6 – “…the measuring comprises measuring a backwash pressure at or close to location of the last filter plate in each row of the filter plates.”) (see Mika page 12 lines 11-22 – “…a pressure sensor 32 may be arranged in at least one of the The pressure sensor 32 may be connected to a T connector 33 installed in the filtrate tube 31 that connects the hose connector 29 of the filter plate to the respective collector pipe 30.  The pressure sensor 32 may act as a transducer that generates an electrical pressure signal…The electrical pressure signal may be supplied over a measurement wiring 34 to a sensor controller 100…”) (see Mika page 12 lines 22-34 – “Installing the backwash pressure sensor 32 is especially advantageous when the backwash pressure sensing according to the invention is applied to an existing disc filter…a T connector 33 or another type of connector may be integrated in the filter plate 22, such as in a hose connector 29 of the filter plate 22, which allows installing a backwash pressure sensor 32, if required…the filter plate 22 may be provided with a backwash pressure sensor 32…for connecting a backwash pressure sensor 32.”).
	Furthermore, Mika discloses detecting whether the filter plate (filter sector) is broken/damaged (see Mika page 14 lines 20-26 discussing sensors for detecting a break/damage – “…the drum 20 may comprise further sensors, such circuit loops 70 arranged in the filter plates 22 for detecting a break in the filter plates 22, which sensors may also be connected to the input unit 102 or 103 and read by the processor 101…to the disc filter controller 9, to an operator screen, or to any corresponding control or maintenance system.”), hence Mika teaches the same system with the same structure for detecting a damage, as recited in amended, independent claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773